United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lincolnton, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1850
Issued: June 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant, through counsel, filed a timely appeal from a June 9, 2010
merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act (FECA),1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he is entitled to greater than six
percent impairment of the left hand, for which he received a schedule award.
FACTUAL HISTORY
On November 30, 2005 appellant, then a 39-year-old city carrier, filed a traumatic injury
claim alleging that on that day he sustained injuries to his whole body due to a motor vehicle
accident. The Office accepted the claim for a cervical sprain and thoracic sprain, which was
1

5 U.S.C. § 8101 et seq.

subsequently expanded to include the conditions of cerebral concussion, left knee internal
derangement, left shoulder, hand and knee contusions and left supraspinatus partial tear.
On August 3, 2007 appellant filed a claim for a schedule award. In support of his claim,
he subsequently submitted an August 30, 2007 report from Dr. Maher F. Habashi, a treating
Board-certified orthopedic surgeon, who determined that appellant had a five percent impairment
of his left arm using the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). On November 27, 2007 Dr. Habashi
diagnosed left shoulder strain, lumbar strain and left knee chondromalacia and indicated an
unknown date of recovery.
On May 23, 2008 an Office medical adviser reviewed Dr. Habashi’s reports and
recommended referral to a second opinion physician based on the conflicting information from
Dr. Habashi as to whether maximum medical improvement had been reached. He also noted that
Dr. Habashi provided no physical findings supporting his impairment rating.
On December 18, 2008 Dr. Habashi concluded that appellant had an eight percent
permanent impairment of the left arm and a five percent impairment of the left trigger finger. He
indicated that appellant reached maximum medical improvement on October 2, 2008.
Appellant filed a schedule award claim on January 30, 2009.
On February 26, 2009 an Office medical adviser reviewed Dr. Habashi December 18,
2008 report and concluded that appellant had a five percent left upper extremity impairment and
zero percent left lower extremity impairment.
By decision dated March 6, 2009, the Office issued a schedule award granting appellant
five percent impairment of the left arm. The period of the award was for 15.6 weeks and ran
from October 2, 2008 through January 19, 2009.
On March 14, 2009 appellant requested an oral hearing before an Office hearing
representative, which his counsel requested be changed to a telephonic hearing.
By decision dated June 16, 2009, an Office hearing representative conducted a
preliminary review and determined the case was not in posture for a decision. He vacated the
March 6, 2009 schedule award decision and remanded for the Office to determine a permanent
impairment for the left upper extremity based on both the shoulder and hand, if the hand/finger
condition was accepted. The Office hearing representative instructed that credit should be given
for the compensation previously paid for a schedule award.
The Office subsequently received an April 21, 2009 report from Dr. Habashi who
diagnosed cervical and lumbar strains, left knee internal derangement and contusion of the left
shoulder, wrist and hand. A physical examination of the left index finger revealed intermittent
mild-to-moderate pain, tenderness over the proximal interphalangeal joint, decreased flexion and
weakness on extension. Dr. Habashi reported a left shoulder x-ray interpretation revealed
acromioclavicular arthritis while a physical examination revealed tenderness on palpation, 130
degrees abduction and 60 degrees internal rotation. He reiterated his impairment ratings

2

including an eight percent permanent impairment of the left arm and five percent impairment of
the left index finger.
In a September 2, 2009 report, Dr. Donald McQueen, a second opinion Board-certified
orthopedic surgeon, conducted a physical examination and reviewed the statement of accepted
facts and medical evidence. Range of motion for the left shoulder included 110 degrees
abduction, 10 to 15 degrees external rotation, very limited internal rotation and inability to put
arm behind the back. Findings on examination for the left finger included 10 to 70 degrees index
proximal interphalangeal joint and less than 90 degrees metacarpophalangeal joint flexion.
Dr. McQueen reported that due to this appellant was quite limited in flexing his left index finger.
He concluded that appellant had six percent left hand injury or five percent left upper extremity
injury using the A.M.A., Guides (sixth edition). Using Table 15-31, page 470, Dr. McQueen
found a 3 percent impairment of the proximal interphalangeal joint due to lace of full extension
and a 21 percent impairment for 70 degrees flexion resulting in a total 24 percent left finger
impairment. Next, he concluded that appellant had six percent impairment as a result of 80
degrees flexion of the metacarpophalangeal joint. Using Table 15-12, page 421, these figures are
added which, when utilizing Table 15-12 to convert, results in a 30 percent digital impairment or
6 percent impairment of the left hand or 5 percent left upper extremity impairment. In an
October 1, 2009 addendum, Dr. McQueen provided an impairment rating for appellant’s left
shoulder of 14 percent for the left upper extremity. However, he opined that a shoulder
impairment rating was premature as appellant had not reached maximum medical improvement
for this condition.
In a supplemental November 16, 2009 report, Dr. McQueen stated that appellant
sustained injuries to his left hand and left shoulder supraspinatus tendon tear as a result of the
November 30, 2005 employment injury. He reiterated his impairment rating of 30 percent digital
impairment for appellant’s left index finger. Using Table 15-12, page 421 of the A.M.A., Guides
(sixth edition), Dr. McQueen reconfirmed the conversion to a six percent impairment of the left
hand.
On December 10 and 15, 2009 the Office medical adviser reviewed Dr. McQueen’s
reports and concurred with the six percent impairment rating for appellant’s left trigger finger.
He advised that a schedule award for the left shoulder was premature as appellant had not
reached maximum medical improvement.
By decision dated December 22, 2009, the Office issued a schedule award granting
appellant a six percent impairment of the left hand. The period of the award was for 14.64 weeks
and ran from January 20 through May 2, 2009 and the date of maximum medical improvement
was listed as June 30, 2007. The Office noted that a schedule award for the left shoulder was not
included as appellant had not reached maximum medical improvement for this condition.
On December 28, 2009 appellant’s counsel requested a telephonic hearing before an
Office hearing representative, which was held on March 18, 2010.
On June 9, 2010 the Office hearing representative affirmed the December 22, 2009
schedule award decision.

3

LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.4 Effective May 1, 2009, the Office adopted
the sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.5
ANALYSIS
The Office accepted appellant’s claim for cerebral concussion, left knee internal
derangement, left shoulder and left knee contusions and left supraspinatus partial tear. On
December 22, 2009 it issued a schedule award granting appellant a six percent impairment of the
left hand.
On April 21, 2009 Dr. Habashi, an attending Board-certified orthopedic surgeon, opined
that appellant sustained a five percent impairment of the left index finger based on decreased
flexion and weakness on extension. However, he failed to explain how he arrived at his
impairment rating. Dr. Habashi did not refer to any edition of the A.M.A., Guides or the specific
tables he applied to support his rating. It is well established that, when an attending physician’s
report provides an estimate of impairment but does not address how the rating was made under
the A.M.A., Guides, it is of reduced probative value.6
On September 2, 2009 Dr. McQueen, a second opinion Board-certified orthopedic
surgeon, determined that appellant had five percent impairment of the hand due to loss of motion
in the left index finger. He concluded that appellant had a 3 percent impairment of the proximal
interphalangeal joint due to lack of full extension and a 21 percent impairment for 70 degrees
flexion resulting in a total 24 percent left finger impairment and a 6 percent impairment for 80
degrees flexion of the metacarpophalangeal joint based on Table 15-31, page 470. Using Table
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id.

5

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
6

See J.G., Docket No. 09-1128 (issued December 7, 2009); Richard A. Neidert, 57 ECAB 474 (2006) (attending
physician’s reports are of little probative value where the A.M.A., Guides are not properly followed); see also R.A.,
Docket No. 09-2134 (issued August 3, 2010) (An attending physician should clearly address the principles of the
A.M.A., Guides in explaining how an impairment rating is reached. Absent such explanation, the Office may rely
on the opinion of its medical adviser).

4

15-12, page 421, Dr. McQueen added these figures to find a total 30 percent digital impairment
or converting to 6 percent impairment of the left hand.
An Office medical adviser agreed with Dr. McQueen’s finding that appellant had a 30
percent impairment of the hand due to loss of flexion of the proximal interphalangeal and
metacarpophalangeal joints according to Table 15-31 on page 470 and Table 15-12, page 421 of
the A.M.A., Guides. He converted the 30 percent impairment of the left index finger into a 6
percent impairment of the hand. The Board finds that there is no current, probative medical
evidence consistent with the A.M.A., Guides to establish that appellant has more than a six
percent impairment of the hand.
CONCLUSION
The Board finds that appellant has not established that he is entitled to a greater than six
percent impairment of the left hand, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 9, 2010 is affirmed.
Issued: June 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

